Title: July 17. 1796 Sunday.
From: Adams, John
To: 


       Warm but clear. Billings at home but running down Cellar for Cyder.
       We are to have a Mr. Hilliard.
       Yesterday Dr. Tufts and Mr. Otis and Family dined with me. Otis was very full of Elections and had many Things to say about Pinckney and Henry, Jefferson and Burr. He says there was a Caucus at Philadelphia, that they agreed to run Jefferson and Burr—that Butler was offended and left them. O. takes it for granted the P. will retire. Pickering has given out publickly that he will. Mrs. W. takes it for granted that he will. Collections, Packages and Removals of Cloaths and furniture of their own have been made. Anecdotes of Dandridge, and Mrs. W.s Negro Woman. Both disappeared—never heard of— know not where they are. When the Electors are chosen the Declaration is to be made.—Q. Is this Arrangement made that the Electors may make him the Compliment of an Election after a Nolo, and thus furnish an Apology for Accepting after all the Talk?
       Mr. Otis confirms the Account of the nomination and Appointment of my Son to be Minister Plenipotentiary of the U.S. at the Court of Portugal. He also confirms the Adjournment of Congress to the Constitutional Day, 1. Monday in December. Mrs. W. is not to return to Philadelphia till November.
       Mr. Hilliard of Cambridge preached for Us. He is the Son of our old Acquaintance Minister of Barnstable and afterwards at Cambridge. Mr. Quincy and Mr. Sullivan drank Tea with Us.
      